Citation Nr: 0601324	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  94-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, shown to have progressed to include 
intervertebral disc syndrome, prior to November 4, 1997.

2.  Entitlement to an increased evaluation for service- 
connected lumbosacral strain, shown to have progressed to 
include intervertebral disc syndrome, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1974.

This appeal arose from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).  In a May 1995 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for the 
service-connected lumbosacral strain.  In April 1996, the 
veteran, his mother and his wife testified at a personal 
hearing at the RO; in March 1997, the hearing officer issued 
a decision which increased the disability evaluation assigned 
to the veteran's low back disability to 20 percent, effective 
from February 9, 1994.

In September 1997, the Board of Veterans' Appeals (Board) 
remanded this issue to the RO for additional evidentiary 
development.  In November 1999, the RO issued a rating action 
which increased the evaluation assigned to the low back 
disorder to 40 percent, effective November 4, 1997 and denied 
entitlement to a total rating based on individual 
unemployability (TDIU).

The matter was returned to the Board, and in June 2000 the 
Board issued a decision denying the claim.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (CAVC), which was subsequently vacated 
and remanded by CAVC in June 2001 for compliance with the 
Veterans Claims Assistance Act of 2000.

After the CAVC's order, the Board undertook additional 
development on these claims, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(ii) (2002).  Additional medical evidence 
consisting of a report of VA examination was received and 
associated with the claims file.  However, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulation, which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The Board therefore remanded this matter in August 2003 in 
order to provide the RO an opportunity to review the 
additional evidence obtained.  Following review of the 
additional evidence the RO in a June 2004 rating decision, 
granted an increased evaluation to 60 percent for the lumbar 
spine disorder, effective November 4, 1997 and granted 
entitlement to total disability based on individual 
unemployability (TDIU).  Thus, the claim for TDIU is no 
longer before the Board.

In March 2005, the Board issued a decision which denied 
ratings in excess of 20 percent prior to November 4, 1997, 
and in excess of 60 percent from November 4, 1997 for the 
service-connected lumbosacral strain, shown to have 
progressed to include intervertebral disc syndrome.  The 
March 2005 decision also granted a separate 10 percent rating 
for radiculopathy of the right lower extremity, effective 
from September 23, 2002.

However, after the March 2005 decision had been drafted, but 
prior to dispatch, additional evidence had been received from 
the veteran, which was apparently received in February 2005.  
See 38 C.F.R. § 904(a) (2005).  As the additional evidence 
had not been considered by the Board prior to the March 2005 
decision, VA filed an unopposed Motion to Remand requesting 
that the March 2005 Board decision be remanded to allow the 
Board to review the additional evidence, determine if 
additional development is necessary and/or prepare another 
decision.  In August 2005, the CAVC granted the Motion and 
the case was remanded back to the Board for issuance of a new 
decision.  

This case is now returned to the Board for further 
consideration.





FINDINGS OF FACT

1.  Prior to November 4, 1997, the veteran's lumbar spine 
disorder primarily shown to be manifested by sporadic 
complaints of pain, with certain instances of radiation down 
the lower extremities, with slight loss of motion and was 
consistent with no more than moderately disabling 
intervertebral disc disease.

2.  Between November 4, 1997 and September 23, 2002 the 
veteran's lumbar spine disorder more closely resembled a 
pronounced intervertebral disc syndrome, with persistent 
symptoms that are compatible with sciatic neuropathy and that 
also result in little intermittent relief.

3.  As of September 23, 2002 the veteran's current lumbar 
spine syndrome consists of orthopedic pathology that equals 
that of incapacitating episodes having a total duration of at 
least six weeks during a 12-month period, or is otherwise to 
shown to be manifested by severe orthopedic limitations, 
including severe limitation of extension, with moderately 
severe paraspinous muscle spasm present and functional 
limitations precluding walking more than 40 feet.

4.  The pain in the right leg, secondary to radiculopathy of 
the right lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

5.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.


CONCLUSIONS OF LAW

1.  Prior to November 4, 1997, a rating in excess of 20 
percent disabling is not warranted for a lumbosacral strain, 
shown to have progressed to include intervertebral disc 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1997).

2.  A rating in excess of 60 percent disabling is not 
warranted for a lumbosacral strain, shown to have progressed 
to include intervertebral disc syndrome between November 4, 
1997 and September 23, 2002. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

3.  As of September 23, 2002 a current rating in excess of 60 
percent disabling is not warranted for a lumbosacral strain, 
shown to have progressed to include intervertebral disc 
syndrome.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

4.  The criteria for a disability rating of 10 percent, but 
no higher, for pain in the right leg, radiculopathy of right 
lower extremity effective September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ .102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances. VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
May 1995 prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until September 2002.  This September 
2002 compliance letter specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.

VA satisfied this duty by means of the letter to the veteran 
from the RO dated in September 2002, as well as by the 
discussions in the May 2001 SSOC and July 2004 SSOC.  The 
Board also provided discussions regarding the duty to assist 
when it remanded this case in March 2003.  By means of these 
documents, the veteran was told of the requirements to 
establish an increased rating for his claim, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
and the SSOCs specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him. The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in September 
2002, his claim was readjudicated based upon all the evidence 
of record in July 2004.  There is no indication that the 
disposition of his claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Service medical records were previously obtained and 
associated with the claims folder. Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  The veteran provided 
testimony at a RO hearing.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record includes several examination 
reports, and the most recent examination report of June 2003 
provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.

The veteran is noted to have submitted a statement in January 
2004 requesting additional evidence be obtained.  However, 
the statement appears to concern issues that are not before 
the Board.  The Board notes that the evidence cited consists 
of records from mental health treatment facilities, much of 
which is already in the claims file, as well as employment 
records.  The Board observes that the RO previously granted 
TDIU and that issue is no longer before the Board.  As the 
evidence cited appears to be unrelated to the issue on 
appeal, the Board finds that remanding to obtain such 
evidence would only serve to needlessly delay this matter.

Furthermore, the Board has reviewed the additional written 
statements submitted to the Board in February 2005, March 
2005, June 2005, August 2005, November 2005 and December 
2005.  These statements request that VA obtain civil service 
records from 1974 to 1981, and records from Arkansas State 
Hospital in June 2001, and records from the Arkansas 
Partnership Program beginning in June 2001.  The veteran also 
requests that VA obtain additional records concerning a claim 
for service connection for a psychiatric disability.  The 
Board first notes that the record already contains the 
aforementioned medical records identified by the veteran.  
Second, the other evidenced cited appears to be unrelated to 
the issue on appeal.  As such, the Board finds that remanding 
the case again would only serve to needlessly delay this 
matter.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA. 38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria. It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation. 
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation. Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Evaluation of back rated as 20 percent prior to 11/4/97

Service connection was granted for the residuals of a 
lumbosacral strain effective July 1976 and a noncompensable 
evaluation assigned.  Subsequent rating decisions increased 
the rating evaluation to 10 percent.

The veteran filed his claim for an increased rating in July 
1994.  The May 1995 rating on appeal confirmed and continued 
the 10 percent rating.  While the appeal was pending, the RO, 
in March 1997, granted a 20 percent rating for the lumbar 
spine disorder under 38 C.F.R. § 3.71a Diagnostic Code 5295 
for lumbosacral strain effective from 1994.

Among the evidence submitted in conjunction with the 
veteran's July 1994 claim are VA records that include 
treatment for complaints of problems sleeping due to back 
pain in May 1994.  He was noted to have degenerative joint 
disease with neurologic sequelae.  The VA records from May 
1994 reflect that he was referred to neurosurgery for 
cervical spine complaints, but also had complaints of low 
back pain and lower extremity pain also.  He thought his left 
lower extremity was weak and complained that it hurt all the 
time and caused sleep difficulties.  He denied cough/sneeze 
effect as well as urinary/fecal incontinence.  He was noted 
to have been retired on disability since 1981.  An undated 
treatment note reflected examination of the lower extremities 
to have intact deep tendon reflexes and other sensory tests 
were intact.  X-rays were noted to yield normal lumbosacral 
spine, and the impression was chronic musculoskeletal 
complaints.  The rest of the VA treatment notes reflect 
treatment for problems other than those involving the low 
back.

At an April 1996 RO hearing, the veteran testified that he 
has pain in his back that is sometimes severe.  He testified 
that it sometimes went down his legs and at times he has been 
unable to walk.  His wife testified that his back bothers him 
all the time. 

At a May 1996 VA examination, the veteran complained of 
general stiffness and soreness.  He also noted that his back 
pain would occasionally shoot into the legs.  The objective 
examination noted that his gait was normal and that there was 
some straightening of the lumbar curvature.  Forward flexion 
was to 85 degrees, at which time he complained of low back 
pain.  Extension was to 30 degrees; lateral flexion was to 30 
degrees; and rotation was to 25 degrees.  There were no 
neurological deficits in the lower extremities and an x-ray 
was normal.  The diagnosis was residuals of lumbar strain.  
Thoracic and lumbar spine X-rays from June 1996 revealed a 
normal study.

In October 1997, while in the VA hospital for other reasons, 
the veteran fell and complained of back pain.  He was treated 
with anti-inflammatories.  The rest of the records prior to 
November 4, 1997 deal with medical and psychiatric problems 
other than his lumbar spine disability, although a history of 
chronic back pain is noted in the hospital records from 
September to October 1997.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence does not support 
an evaluation in excess of 20 percent prior to November 4, 
1997.  The March 1997 hearing officer's decision, which 
granted the 20 percent is noted to have done so, based on 
reasonable doubt.  The veteran's symptoms prior to November 
1997 were primarily shown to be manifested by sporadic 
complaints of pain, with certain instances of radiation down 
the lower extremities, as shown in treatment records in May 
1994 (pain in the left lower extremity) and the May 1996 VA 
examination (complaints of pain down both legs). His 
complaints of pain appeared to be treated by anti-
inflammatories.  The pain was described in the May 1996 VA 
examination as general soreness and stiffness, only going 
down the legs on occasion.  He exhibited no more than a 
slight loss of motion, as shown in the ranges of motion in 
the May 1996 VA examination report.

As noted above, the 20 percent rating was assigned under 
Diagnostic Code 5295 which contemplates lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  It is 
also consistent with a moderate loss of spine motion, 
although the May 1996 examination only revealed a slight loss 
of motion.  The evidence of record prior to November 1997, 
with its occasional flare ups of pain down the legs, reflects 
findings consistent with moderate intervertebral disc disease 
with recurring attacks, which warrants a 20 percent 
disability rating, but no more.

The evidence does not reflect that the veteran's lumbar spine 
disability prior to November 4, 1997 more closely resembled 
any of the symptoms of severe lumbosacral strain with listing 
of whole spine to opposite side or a positive Goldthwaite's 
sign, nor severe loss of motion, nor of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
which would warrant a 40 percent disability rating.  X-rays 
from June 1996 revealed normal lumbar spine findings.

The examination reports from trained medical professionals 
provide the most probative evidence as to the extent of the 
disability and, in this case, their findings do not 
approximate the criteria for a higher evaluation.  The 
medical reports do not provide a balance of evidence to 
establish that the veteran's back disability approximates the 
criteria for a higher rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disorder prior to November 4, 1997.

B.  Evaluation of back currently rated as 60 percent as of 
11/4/97 -Background

During a November 1997 VA examination, the veteran complained 
of daily low back pain, with pain into the left leg.  The 
physical examination noted that he manifested a good deal of 
musculoskeletal tension on body movement.  Forward flexion 
was to 75 degrees, accompanied by some pain in the sciatic 
distribution.  Side bending was to 25 degrees and extension 
was to 15 degrees.  He was able to heel and toe walk, 
although there was tension in the muscles present as he 
attempted to maintain his balance.  The sensory examination 
found some hypalgesia and hypesthesia in a narrow pattern 
along the outer aspect of the left leg sloping across the 
dorsum of the foot into the web of the great toe.  Straight 
leg raises caused pain in the low back.  The impression was 
lumbosacral discopathy with lumbar radiculitis at L5 to S1 on 
the left.  The examiner commented that his motion could not 
be improved passively.  His history suggested fatigability, 
and it was commented that he probably had additional loss of 
motion with flare-ups.  He manifested incoordination but he 
also had musculoskeletal tension in the sitting position.

VA and private treatment records between 1996 and 1999 
primarily address treatment for psychiatric problems, 
although private notes from October 1999 reveal that he 
received physical therapy three times per week for complaints 
of back pain and stiffness for a three-week period.  He was 
also given home exercises for his back.  VA treatment records 
reflect that a history of chronic back pain was noted in his 
psychiatric treatment in September 1999, and he is noted to 
have discussed his concerns about back pain during 
psychiatric treatment at this time.

On VA examination in September 1999, the veteran indicated 
that he had had continued back pain since the last 
examination performed in November 1997.  He claimed that he 
had pain every day; this pain would awaken him at night when 
he turned over.  He indicated that the pain went into the 
left lower extremity, down the posterior thigh, past the knee 
and into the posterior left calf.  He described his pain as 8 
out of 10 (with 10 being the worst).  He indicated that his 
back was quite stiff in the morning and that it was difficult 
to move.  His pain was said to be increased with walking, and 
would need to stop at roughly 20 feet due to the onset of 
back and left leg pain.  He indicated that he needed to use 
some sort of rail support to stand and that he used a 
wheelchair to ambulate more than 20 feet, in order to avoid 
falls.  He came to the examination in a wheelchair.  He 
disrobed with some difficulty, with stiffness.  The objective 
examination noted that his pelvis and his shoulders were 
level.  Forward flexion was to 75 degrees, with some pain 
into the left buttock.  Side bending was to 25 degrees and 
extension was to 15 degrees.  The extremes of these movements 
caused pain.  A person his age should have forward flexion 
from 80 to 90 degrees; extension to 35 degrees; and side 
bending of 40 degrees.  In the supine position, straight leg 
raises caused low back and sciatic pain.  These maneuvers 
were positive on the right at between 55 and 60 degrees.  An 
x-ray was negative.  The diagnosis was lumbosacral 
discopathy, lumbar radiculitis on the left at the L5 to S1 
level.  The examiner commented that his movement and 
endurance were restricted because of his pain.  Coordination 
was not tested (it was stated that his medications for 
schizophrenia could cause tardive dyskinesia).  He did not 
describe any flare-ups.

VA treatment records from late 1999 through 2000 primarily 
address treatment for long standing psychiatric problems.  
However, the records do address back problems from time to 
time.  Records from October and November1999 reveal the 
veteran received physical therapy treatment for his back, 
including heat, mobilization and exercises.  This therapy was 
also to help a neck problem.  He was noted to be on a home 
exercise program, which was said to have improved his 
attitude in October 1999.  In November 1999, he was 
continuing his physical therapy, with normal range and motion 
and strength without pain complaints.  He was discharged in 
November 1999, having achieved his goals (except for cervical 
spine mobility) and was independent with his home exercise 
program.

In April 2000, the veteran was noted to be attending a 
chronic pain management program, in order to manage a chronic 
back problem.  An April 2000 psychological assessment noted a 
history of significant chronic pain in his back (and neck) 
for many years, since 1973 when he was injured taking an 
appliance off a truck.  His current back symptoms were 
described as a stabbing, burning type of pain extending down 
both legs to his feet.  He indicated having some difficulty 
walking and relied on a wheelchair for mobility.  He rated 
his usual pain as 9 out of 10, with 10 being the worst, and 
his least amount of pain as a 5.

In June 2000, the veteran was admitted to the state hospital 
for psychiatric complaints, although a history of 
degenerative disc disease in his lumbar spine was noted in 
these records.  Records from the Arkansas State Partnership 
program from 2001 to 2002 primarily reflect treatment for 
psychiatric problems, although a November 2002 record 
reflects a follow up for back problems.

In June 2003 the veteran underwent a VA examination to 
ascertain the severity of his lumbar spine disorder.  This 
examination included a neurological evaluation as well as 
evaluation of orthopedic symptoms.  The history of the 
veteran's injury in 1972 was noted, with constant low back 
pain ever since.  He was noted to have never undergone 
surgery for his back pain, but took aspirin and Vioxx for it.  
Over the past 20 years, the pain had radiated down the right 
lower leg to the heel, with numbness of the right heel.  His 
pain was exacerbated by walking more than 70 feet, standing 
more than 4 minutes, sitting more than 20 minutes or lifting 
more than 15 to 20 pounds.  He was also noted to be diagnosed 
with diabetes.

On physical examination, he had a reduced range of motion 
with flexion to 40 degrees, extension to 20 degrees, left and 
right lateral flexion to 30 degrees.  There was moderately 
severe paraspinous muscle spasm bilaterally in the lumbar 
area, worse in the right side, than left.  Neurological 
examination revealed mild weakness on dorsiflexion of the 
right great toe, with residual strength being 80 percent of 
normal.  Otherwise muscle strength in all major muscle groups 
of both legs was normal.  Pinprick sensation was diminished 
in the right L5 dermatome distribution.  Otherwise, pain and 
touch were intact in the legs. Knee jerks were 2+ and 
symmetrical and ankle jerks were 1+ and symmetrical.  Plantar 
responses were flexor bilaterally.  The diagnosis was 
degenerative disc disease of the lumbar spine with chronic 
low back pain, decreased range of motion of the lumbar spine 
and an objective clinical evidence of right L5 lumbar 
radiculopathy.

The examiner opined that it was as likely as not that the 
veteran's current lumbar spine condition represented a 
progression of the service-connected lumbar spine condition.  
The examiner opined that this disorder prohibited the veteran 
from any activity that required manual labor.  Following 
review of the claims file, the examiner wrote an addendum 
stating that his opinions remained the same.

C.  Analysis of the lumbar spine under the Pre-September 23, 
2002 Regulations

The RO, in a June 2004 rating decision, assigned a 60 percent 
evaluation for the veteran's lumbar spine effective November 
4, 1997. This rating was assigned pursuant to the regulations 
in effect prior to September 23, 2002, which was regarded by 
the RO as the most favorable regulations.

A review of the evidence and the pertinent regulations 
reflects that a rating in excess of 60 percent disabling is 
not warranted for the veteran's lumbar spine disorder under 
consideration of the regulations in effect prior to September 
23, 2002.  This is because 60 percent is the maximum 
allowable rating under any Diagnostic Codes that are 
applicable to the veteran's particular lumbar spine problem.  
A 60 percent is allowed under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome, with persistent 
symptoms that are compatible with sciatic neuropathy with 
either (1) characteristic pain and demonstrable muscle spasm, 
(2) absent ankle jerk, or (3) other neurological findings 
appropriate to the site of the diseased disc, and that also 
result in little intermittent relief.  This is above the 
maximum ratings of 40 percent under Codes 5292 for limitation 
of motion and 5295 for lumbar strain.

The only higher evaluations than 60 percent disabling under 
the pre-September 23, 2002 regulations would be under 
Diagnostic Codes for consideration are 5285 for vertebral 
fracture residuals and 5286 for ankylosis of the lumbar 
spine, which allow for 100 percent ratings.  Since ankylosis 
is not a clinical feature of the service-connected disability 
of the low back, an increased 100 percent evaluation may not 
be assigned on this basis.  The veteran does not have 
residuals of a vertebral fracture, thereby precluding a 100 
percent evaluation under Diagnostic Code 5285.

D.  Analysis under Regulations in effect 9/23/02 to 9/25/03- 
Orthopedic Manifestations

Having determined that a rating in excess of 60 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 60 percent is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  The remainder of 
the Diagnostic Codes remained unchanged during this time 
period.

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).

A review of the evidence clearly shows that the veteran's 
lumbar spine has resulted in disability that most closely 
resembles at least six weeks of incapacitation, although the 
records do not clearly document prescribed bed rest for the 
veteran's back disorder as described in Note 1 of Diagnostic 
Code 5293.  However, the records do reflect that the veteran 
had problems walking more than 20 to 40 feet, and used a 
wheelchair to ambulate further distances than that, as noted 
in the September 1999 VA examination and April 2000 treatment 
records.  His disability was to the extent that he was 
seeking pain management treatment in April 2000.  The June 
2003 VA examination also shows that the veteran is disabled 
from any work requiring manual labor due to his lumbar spine 
problems; this disability from work appears to have been in 
effect for at least a year prior to this examination.  This 
same examination showed the veteran's range of motion to have 
severe limitation of extension, with moderately severe 
paraspinous muscle spasm present.

Thus, the Board finds, that with considerations of functional 
limitations such as contemplated under 38 C.F.R. § 4.40, 4.45 
and 4.59, that the orthopedic manifestations of the veteran's 
lumbar spine disability more closely resembles a 60 percent 
rating, particularly when considering the functional 
impairment added to his severe limitation of motion shown by 
the evidence of severe spasm.  As noted above in the 
discussion of the pre-September 2002 regulations, the 60 
percent for orthopedic symptoms is higher than the maximum 
allowable for orthopedic symptoms other than that of 
unfavorable ankylosis or vertebral fracture.  Thus a rating 
in excess of 60 percent disabling for orthopedic 
manifestations of veteran's lumbar spine disability is not 
warranted under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.

E.  Analysis under Regulations in effect 9/23/02-- 
Neurological Manifestations

The Board now turns to whether a separate evaluation of the 
veteran's right L-5 radiculopathy, is warranted, under 
criteria effective September 23, 2002.

The Board finds that the veteran's right leg radiculopathy, 
diagnosed on the most recent examination of June 2003, may be 
rated under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 8520 as analogous to impairment of the sciatic nerve.  
Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the leg, consist 
primarily of pain, with some objective findings of a very 
slight deficit revealed in the examinations and treatment 
records.  The overall manifestations shown repeatedly in the 
evidence prior to the September 2002 regulation changes, have 
been sporadic complaints of pain extending down the lower 
extremities.  In pertinent part, the most recent and thorough 
findings of neurological manifestations consists of the June 
2003 VA examination.  This revealed pain radiating down the 
right leg, with some weakness and numbness during flare ups.  
The June 2003 VA neurological examination revealed some mild 
weakness of the right great toe, with residual strength at 80 
percent of normal.  Otherwise muscle strength of the lower 
extremities was normal.  Also noted was diminished pinprick 
sensation in the right L 5 dermatome distribution; otherwise 
both lower extremities were normal sensory for touch, pain, 
vibration and reflexes.

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation.  
In view of this, the Board finds that a separate evaluation 
of 10 percent disabling, but no more is warranted for the 
right lower extremity as of September 23, 2002.

F. Analysis under Current Regulations in effect since 9/25/03

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.

The Board now turns to whether a rating in excess of 60 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine.  Under the General Formula, ratings above 60 percent 
are warranted only under the following circumstances:  
Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  68 Fed. Reg. 51,456 (2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  
Clearly the evidence reflects that the veteran's 
thoracolumbar spine is not ankylosed; his ranges of motion 
are such that they would fall between a 20 percent to 40 
percent rating, with considerations of functional loss.  
Therefore, a rating in excess of 60 percent is not warranted 
based on the General Formula.

III. Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  At all points in this case, the Schedule is not 
inadequate for evaluating the veteran's lumbar spine 
disability with radiculopathy of the left lower extremity.  
In addition, it has not been shown that the lumbar spine 
disability has required frequent periods of hospitalization.  
Although the evidence shows that veteran was unemployed prior 
to November 1997, the evidence reflects that this was for 
other medical problems besides the lumbar spine disability.  
As of November 4, 1997, the veteran was granted 
unemployability due to his lumbar spine disability, thereby 
precluding any need for extraschedular consideration based on 
employment issues from this time on.  For these reasons, an 
extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent disabling 
prior to November 4, 1997 for lumbosacral strain, shown to 
have progressed to include intervertebral disc syndrome, is 
denied.

Entitlement to a current rating in excess of 60 percent 
disabling as of November 4, 1997, for lumbosacral strain, 
shown to have progressed to include intervertebral disc 
syndrome, is denied.

Entitlement to a separate evaluation of 10 percent for 
radiculopathy right lower extremity effective September 23, 
2002, is granted, subject to regulations governing payment of 
monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


